This is an application by Jim Smith for a writ of habeas corpus by which he seeks to be let to bail pending the final hearing and determination of a charge of murder filed against him in Carter county, wherein upon his preliminary examination he was held to answer for the murder of one Bob Neighbors, by shooting him with a pistol on the 25th day of July, 1916. Attached to said petition and made a part thereof is a duly certified transcript of the testimony taken upon the preliminary examination; also the affidavit of petitioner alleging that the shooting was accidental.
A stipulation has been filed wherein counsel for the state consent that the petitioner should be admitted to bail, and wherein it is shown that at the time of his preliminary examination and since that time the judge of the district court of Carter county has been absent from the state on his vacation.
In consideration of said stipulation it is ordered that said petitioner, Jim Smith, be admitted to bail upon the charge of murder now pending against him, and that his bail be and the same is hereby fixed in the sum of fifteen thousand dollars; bond to be conditioned as required by law, and upon giving bond in this sum the same to be approved by the court clerk of said county, the petitioner to be released from custody.